 Case 2:20-bk-10264-ER         Doc 152 Filed 07/02/20 Entered 07/02/20 12:58:08                Desc
                                     Ruling Page 1 of 5




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, July 1, 2020                                                       Hearing Room       1568

10:00 AM
2:20-10264    450 S. Western, LLC, a California limited liabilit                          Chapter 11

   #73.00     HearingRE: [134] Motion to Use Cash Collateral -- Debtor's Third Motion For Order
              Authorizing Use Of Cash Collateral From July 5, 2020 Through And Including October
              3, 2020; Memorandum Of Points And Authorities In Support Thereof, With Proof Of
              Service

                                   Docket       134

  Matter Notes:
      7/1/2020


      The tentative ruling will be the order.
      Party to lodge order: As set forth in the Tentative Ruling

      POST PDF OF TENTATIVE OR AMENDED TENTATIVE RULING TO CIAO
  Tentative Ruling:
      6/30/2020

      For the reasons set forth below, the Debtor is authorized to use cash collateral in
      accordance with the Budget through and including October 3, 2020. A hearing on the
      use of cash collateral subsequent to October 3, 2020 shall take place on September
      23, 2020, at 10:00 a.m. The hearing will go off calendar if a sale of the Property has
      closed prior to the hearing date.

      Pleadings Filed and Reviewed:
      1) Debtor’s Third Motion for Order Authorizing Use of Cash Collateral from July 5,
         2020 Through and Including October 3, 2020 [Doc. No. 134] (the "Motion")
         a) Notice of [Motion] [Doc. No. 135]
      2) No opposition to the Motion is on file

      I. Facts and Summary of Pleadings
          On January 10, 2020 (the “Petition Date”), 450 S. Western, LLC (the “Debtor”)
      filed a voluntary Chapter 11 petition. On January 16, 2020, the Court entered an

7/2/2020 12:42:18 PM                          Page 1 of 5
 Case 2:20-bk-10264-ER        Doc 152 Filed 07/02/20 Entered 07/02/20 12:58:08                 Desc
                                    Ruling Page 2 of 5




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, July 1, 2020                                                      Hearing Room        1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                           Chapter 11
      interim order authorizing the Debtor to use cash collateral through and including
      February 20, 2020. See Doc. No. 31. On March 10, 2020, the Court authorized the
      Debtor to use cash collateral through and including April 4, 2020, see Doc. No. 83,
      and on April 3, 2020, the Court extended the authorization to use cash collateral
      through and including July 4, 2020. See Doc. No. 107.
          The Court set this hearing to determine whether the Debtor should be authorized
      to use cash collateral subsequent to July 4, 2020. The Debtor seeks authorization to
      use cash collateral through and including October 3, 2020, on the same terms and
      conditions as have been previously approved. No opposition to the Motion is on file.
          The Debtor owns and operates a three-story, 80,316 square foot shopping center—
      commonly known as California Marketplace—located at the intersection of South
      Western Avenue and 5th Street (the “Property”). The Property serves the Los Angeles
      Korean community and contains 28 stores. As of the Petition Date, the Property had a
      98% occupancy rate.
          The Debtor sought bankruptcy protection primarily as the result of litigation with
      Admire Capital Lending, LLC (“Admire”) and Belmont Two Investment Holdings,
      LLC (“Belmont”). On September 10, 2015, the Debtor entered into an unsecured
      promissory note with Belmont and Admire, in the principal amount of $9.75 million
      (the “Note”). In litigation before the Los Angeles Superior Court, Belmont and
      Admire assert a right to convert the Note to equity (the “Conversion Option”). The
      Debtor disputes the Conversion Option.
          On May 14, 2020, the Court approved a stipulation between the Debtor and two of
      the prepetition secured creditors, which established the amount of those prepetition
      secured creditors’ claims as follows:

          1) Pontis Capital, LLC—$4,684,959.75 (as of the Petition Date)
          2) Five West Capital, LP—$5,855,998.95 (as of the Petition Date)

      The Debtor’s other significant creditor is G450 LLC (“G450”), which asserts a
      secured claim in the amount of $30,063,331.49. See Proof of Claim 9-1.
          The Debtor’s current plan is to sell the Property. The Debtor has retained CBRE,
      Inc. as a broker. More than 200 parties have signed non-disclosure agreements with
      respect to the Property. The Debtor is in the process of selecting a stalking horse
      bidder and anticipates filing a sale motion sometime in July, with an auction expected
      during August 2020.
          Cash collateral will be used to fund the Property’s operating expenses during the


7/2/2020 12:42:18 PM                         Page 2 of 5
 Case 2:20-bk-10264-ER          Doc 152 Filed 07/02/20 Entered 07/02/20 12:58:08                    Desc
                                      Ruling Page 3 of 5




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                  Judge Ernest Robles, Presiding
                                    Courtroom 1568 Calendar

Wednesday, July 1, 2020                                                          Hearing Room         1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                            Chapter 11
      marketing period. Primary expenses are for wages, insurance, utilities, taxes and
      license fees, and quarterly fees owed to the Office of the United States Trustee. The
      Debtor proposes to make monthly adequate protection payments of $50,000 to G450,
      the most senior secured creditor.

      II. Findings and Conclusions
          Section 363(c)(2) requires court authorization for the use of cash collateral unless
      "each entity that has an interest in such cash collateral consents." In the Ninth Circuit,
      satisfaction of §363(c)(2)(A) requires the "affirmative express consent" of the secured
      creditor; "implied consent," resulting from the failure of the secured creditor to object
      to use of cash collateral, does not satisfy the requirements of the statute. Freightliner
      Market Development Corp. v. Silver Wheel Freightlines, Inc., 823 F.2d 362, 368–69
      (9th Cir. 1987). Absent affirmative express consent, the Debtors "may not use" cash
      collateral absent the Court’s determination that the use is "in accordance with the
      provisions" of Section 363—that is, that the secured creditor’s interest in the cash
      collateral is adequately protected. § 363(c)(2)(B) and (e).
          A secured creditor’s interest is adequately protected if the value of its collateral is
      not declining; the secured creditor is not entitled to payment to compensate for its
      inability to foreclose upon the collateral during bankruptcy proceedings. United
      Savings Association of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S.
      365 (1988).
          Most of the Debtor’s income is derived from rental payments received from
      tenants at the Property. The majority of the rental payments come from the Debtor’s
      largest tenant, the Gaju Market Corp. (the “Gaju Market”), which pays monthly rent
      of $173,952. The Court takes judicial notice of the fact that the Gaju Market is a
      grocery store that remains open for business notwithstanding the COVID-19
      pandemic.
          In connection with prior cash collateral hearings, the Court has found that the
      Property was not declining in value. The Court finds it appropriate to maintain that
      finding until presented with concrete evidence to the contrary. The Court notes that
      the instant bankruptcy petition was precipitated by litigation with Belmont and
      Admire, not by operating losses. The Debtor’s largest tenant is a grocery store whose
      cash flows are more resilient to the effects of the COVID-19 pandemic than those of
      other retail establishments. It is also worth emphasizing that the value of the Property
      is not likely to decline as a result of short-term liquidity issues that tenants may
      experience as a result of the pandemic. The Property is situated in a desirable location


7/2/2020 12:42:18 PM                           Page 3 of 5
 Case 2:20-bk-10264-ER         Doc 152 Filed 07/02/20 Entered 07/02/20 12:58:08                  Desc
                                     Ruling Page 4 of 5




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, July 1, 2020                                                        Hearing Room        1568

10:00 AM
CONT...        450 S. Western, LLC, a California limited liabilit                            Chapter 11
      and has historically been profitable. Any effects of the pandemic upon profitability
      will most likely be temporary.
          Based on the absence of evidence of declining value and the proposed adequate
      protection payments to G450, the Court finds that secured creditors with an interest in
      the Debtor’s cash collateral are adequately protected. In addition, the use of cash
      collateral to maintain the California Marketplace’s operations constitutes further
      adequate protection. See In re Megan-Racine Associates, Inc., 202 B.R. 660, 663
      (Bankr. S.D.N.Y. 1996) (concluding that "[a]s long as there was a continuous income
      stream being generated by the Debtor, the fact that the Debtor consumed a portion of
      those monies to operate and maintain the facility each month did not diminish the
      value of the [secured creditor’s] interest in the [cash collateral]").
          The Debtor is authorized to use cash collateral in accordance with the Budget
      through and including October 3, 2020. A hearing on the use of cash collateral
      subsequent to October 3, 2020 shall take place on September 23, 2020, at 10:00 a.m.
      The hearing will go off calendar if a sale of the Property has closed prior to the
      hearing date.
          The Debtor shall submit further evidence in support of the continued use of cash
      collateral, including an updated Budget, by no later than September 2, 2020. By that
      same date, the Debtor shall provide notice of the continued hearing and shall file a
      proof of service so indicating. Opposition to the continued use of cash collateral is due
      by September 9, 2020; the Debtors’ reply to any opposition is due by September 16,
      2020.
          Within seven days of the hearing, the Debtor shall submit an order incorporating
      this tentative ruling by reference.

          No appearance is required if submitting on the court’s tentative ruling. If you
      intend to submit on the tentative ruling, please contact Carlos Nevarez or Daniel
      Koontz at 213-894-1522. If you intend to contest the tentative ruling and appear,
      please first contact opposing counsel to inform them of your intention to do so.
      Should an opposing party file a late opposition or appear at the hearing, the court will
      determine whether further hearing is required. If you wish to make a telephonic
      appearance, contact Court Call at 888-882-6878, no later than one hour before the
      hearing.

                                      Party Information
  Debtor(s):
       450 S. Western, LLC, a California           Represented By
7/2/2020 12:42:18 PM                          Page 4 of 5
 Case 2:20-bk-10264-ER       Doc 152 Filed 07/02/20 Entered 07/02/20 12:58:08         Desc
                                   Ruling Page 5 of 5




                           United States Bankruptcy Court
                            Central District of California
                                      Los Angeles
                              Judge Ernest Robles, Presiding
                                Courtroom 1568 Calendar

Wednesday, July 1, 2020                                                Hearing Room     1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                Chapter 11
                                                   Aram Ordubegian
                                                   Christopher K.S. Wong
                                                   M Douglas Flahaut




7/2/2020 12:42:18 PM                      Page 5 of 5
